ORDER
| r Considering the Joint Petition for Interim Suspension filed by respondent, Nel-vil B. Hollingsworth, and the Office of Disciplinary Counsel,
IT IS ORDERED that Nelvil B. Holl-ingsworth, Louisiana Bar Roll number 20225, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Greg G. Guidry Justice, Supreme Court of Louisiana